Citation Nr: 1747139	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-47 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1968 to October 1971.  She was also a member of the United States Army Reserve from December 1972 to September 1983.  The Veteran received multiple awards and medals including the Good Conduct Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in April 2014 and October 2016.  In April 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, including, obtaining relevant service personnel records and service treatment records.  In October 2016, the Board remanded the claim to the AOJ for additional development including, to obtain service treatment records.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A claim for service connection for an acquired psychiatric disorder was denied in an unappealed August 1981 rating decision.

2. Since the August 1981 rating decision that denied service connection for an acquired psychiatric disorder, service treatment records in existence but unavailable for consideration in August 1981 have been added to the record and are relevant to the claim for service connection for an acquired psychiatric condition.


CONCLUSION OF LAW

The criteria for reconsideration of the August 1981 rating decision denying service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105 (West 2016); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition to reopen the claim of service connection for an acquired psychiatric disorder, the Board finds that any deficiencies with regard to the duty to notify or assist is non-prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Analysis

In August 1981, the RO denied service connection for a nervous condition essentially based on a finding that the disability was not related to service or service-connected disability.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2008, the Veteran submitted additional evidence regarding her claim for entitlement to service connection for an acquired psychiatric disorder.  In July 2008, the RO denied service connection for schizophrenia, paranoid type situational reaction (also claimed as mental health issue nervousness and schizoid effective) finding that new and material evidence had not been submitted.  The Veteran disagreed with the decision and perfected this appeal.

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 121 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Following the August 1981 rating decision, service department records were associated with the record.  These official service department records were not in the file in August 1981, when the claim was previously considered by the RO.

However, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Under the applicable regulations, the addition to the claims file of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material standard.  See 38 C.F.R. § 3.156(c).  Since relevant service records that were in existence but unavailable at the time of the prior final August 1981 rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claim, the Board finds that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the claim on the merits.

As provided further below, additional development of the evidence is required, and the claim for service connection for an acquired psychiatric disorder will therefore be remanded for additional development prior to readjudication.


ORDER

The petition to reconsider the claim of entitlement to service connection for an acquired psychiatric disorder is granted, subject to the further development of this claim on remand.


REMAND

The Board finds that additional development is necessary with regard to the Veteran's claim for service connection for an acquired psychiatric disorder.

The Veteran submitted letters in February 2008, and June 2009, which describe her experiences in service.  In a February 2008 letter, the Veteran stated that her military duties were stressful during active duty and reserve time.  In a June 2009 letter, the Veteran reported her experience in active duty was stressful and that she had been faced with sexual advances from her male fellow service members.

Service treatment records include an April 1970 treatment note that reflects a diagnosis of acute situational reaction, moderate, manifested by nervousness and depression.

A May 1970 Report of Medical Examination reflects that the Veteran indicated that she had, either currently or in the past, frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

A July 1970 service treatment record reflects that the Veteran reported that she was nervous in the Army, and wanted to get out.

In a September 1971 Report of Medical History the Veteran indicated that she had, either currently or in the past, nervous trouble of any sort.

A November 1979 Report of Medical History reflects that, the Veteran indicated that she had, either currently or in the past, nervous trouble of any sort.  The Veteran also reported that she had been treated for paranoid schizoid in October 1976, and that she was currently not being treated.

In April 2008 letters, fellow service members, G.G., J.W., and D.F., stated that the Veteran was hospitalized in October 1976 to December 1976 for schizophrenia, although the Veteran's duty status during this time is unclear from the record.

Post-service treatment records reflect treatment for an acquired psychiatric disorder from October 1976.  A July 1981 letter from the Veteran's private treatment provider, Dr. S, reflects a diagnosis of chronic paranoid schizophrenia with significant affective component.  The treatment provider noted that the Veteran had been under his care since October 1976.  A May 2014 VA treatment record reflects a diagnosis of psychogenic paranoid psychosis.

The Veteran has not been afforded a VA examination to ascertain the etiology of an acquired psychiatric disorder.  In light of the complaints and diagnosis in service and the post-service diagnoses of acquired psychiatric disorders, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare a summary/memorandum based on verified information from appropriate official sources of the specific dates of active duty, active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) for the Veteran in the Army Reserve subsequent to October 1971.  Records concerning service merely denoting the amounts of points she obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA and INACDUTRA.

2.  Then after completing the actions above, schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disorder is related to a qualifying period of service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

(a).  The examiner should identify any psychiatric disorder that has been present since the Veteran filed her claim in February 2008 or within close proximity thereto.  The examiner should indicate that both the DSM-IV and DSM-V have been considered in determining whether the diagnostic criteria to support a psychiatric disorder diagnosis have been met.  The examiner should address the prior diagnoses of record.

(b).  For each diagnosis identified (other than posttraumatic stress disorder (PTSD) and a personality disorder, if diagnosed), the examiner should provide an opinion as to the following questions:

 (i) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, is otherwise causally or etiologically related to, or aggravated by, a period of active duty service and/or ACDUTRA.

 (ii) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is due to or aggravated by an injury during a period of INACDUTRA.

(c).  If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during a qualifying period of service resulting in a current psychiatric disability.

(d).  With regard to PTSD, the examiner should indicate whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-IV and/or DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault, if found.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


